Citation Nr: 0120007	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  96-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with lumbar myalgia, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1970 to December 
1971.  This appeal arises from April and June 1995 rating 
decisions of the Milwaukee Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an evaluation in 
excess of 40 percent for back strain with lumbar myalgia.  
The veteran disagreed, and a statement of the case was 
provided in June 1995.  In January 1996, the veteran 
submitted a timely substantive appeal. 

During the pendency of this appeal, the veteran submitted 
claims for service connection for a urinary disorder and 
sexual dysfunction secondary to the service-connected back 
disability.  The record does not reflect that these claims 
have been adjudicated and they are referred to the RO for any 
necessary action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained.

2.  The veteran's service-connected low back strain with 
lumbar myalgia is manifested by limitation of motion, pain on 
motion, and some loss of strength, and straightening of the 
normal lumbar lordosis, but the objective findings currently 
do no demonstrate any neurologic abnormality of the low back.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for a service-connected low back strain with lumbar 
myalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 
5295 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 40 percent for his service-connected back 
disability.  Historically, by a rating decision issued in 
September 1973, the RO awarded the veteran service connection 
for low back strain, and evaluated the disability as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
That evaluation was increased to 10 percent by a rating 
decision prepared in November 1974.  The veteran's back 
disability was then evaluated as noncompensable for several 
years, and then a 10 percent evaluation was again assigned in 
1979.  That 10 percent evaluation remained in effect until 
November 1993.  By a rating decision in April 1994, the RO 
granted an increased evaluation to 40 percent for the low 
back disability, effective in November 1993.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
changed VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim and the duty to provide 
notice.  

After reviewing the record, the Board is satisfied that the 
veteran's claim for an increased evaluation for service-
connected disability has been properly developed even though 
the development was accomplished prior to the new law.   A 
recent VA examination was conducted in October 2000, and the 
report of that examination has been associated with the 
claims file.  Clinical summaries of private and VA 
hospitalizations from January 1995 to July 2000, as well as 
many VA outpatient treatment records, are also associated 
with the claims file.  The veteran was also offered the 
opportunity to identify any other relevant evidence, but has 
not identified any additional evidence. 

The Board further finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, including by June 1995, March 1996, July 1996, and 
January 2001 statements and supplemental statements of the 
case, of the criteria under the applicable Diagnostic Codes 
and under other applicable regulatory provisions.

At a personal hearing before the RO, conducted in January 
1996, the veteran testified that he required physical therapy 
for his back disability in July and August 1995.  The veteran 
was in a wheelchair, and testified that he had been using a 
wheelchair, at least occasionally, because of his back pain 
for the last two years, although he did not use a wheelchair 
continuously.  He testified that he had previously used a 
walker, but fell while using the walker.  The veteran 
testified that the pain radiated from his back down his legs 
and that he would get numbness and tingling all the way to 
his toes.  

On VA examination of the veteran in February 1996, there was 
weakness and paresis bilaterally.  There was decreased 
sensation on the lateral aspect of the legs.  Deep tendon 
reflexes were present but diminished.  There was no atrophy 
of the leg muscles.  There was some tenderness to deep 
palpation of the lower extremitates.  The veteran reported 
that he had difficulty walking, and used a wheelchair to get 
to the examiner's office.  His range of motion was forward 
flexion to 45 degrees, extension to 5 degrees, left and right 
lateral flexion to 15 degrees, and right and left rotation to 
15 degrees.  

The diagnosis was chronic back condition with evidence of 
radiculopathy and paresis of both lower extremities.  
However, an electromyogram (EMG) and nerve conduction testing 
(NCT) of both lower extremities indicated no evidence of 
right or left lumbosacral radiculopathy.  The veteran was 
able to rise from the seated position and ambulate 
independently a few steps to the examination table during the 
EMG.  Straight leg raising, which was positive during the VA 
examination, was negative bilaterally during the EMG 
examination.  

Radiologic examination of the lumbar spine in February 1996 
disclosed straightening of the normal lumbar lordosis and a 
slight curvature, convex right, possibly positional.  The 
radiologic examination was otherwise unremarkable, with 
normal disc spaces and normal vertebral bodies.  The 
radiologic examination was unchanged when compared to the 
lumbar spine examinations dating back to 1993.  

On consultative examination in April 1997, the examiner 
observed that the EMG and NCT were normal, and that the 
observed functional patterns were not consistent with the 
results of the formal testing.  He recommended that the 
health care providers should "proceed cautiously" to avoid 
reinforcing perceived illness or dysfunction. 

The summaries of January 1995 private hospitalizations, 
February 1996 private hospitalization, and an August 1997 VA 
hospitalization show that the veteran was admitted for 
psychiatric care.  The veteran stated he could not stand 
unassisted or be out of his wheelchair for any lengthy period 
of time.  However, the veteran's treating VA physician, when 
contacted, denied recommending that the veteran use a 
wheelchair.  The veteran admitted he had obtained the 
wheelchair himself.

The summaries of VA hospitalizations in November 1998, 
October 1999, and July 2000 are devoid of any notation 
regarding complaints of back pain or treatment for a back 
disability.  VA outpatient treatment records dated in 1999 
and 2000 also show no notations regarding treatment for back 
disability.  Reports of physical therapy were specifically 
requested by the RO, but no physical therapy records were 
located.  

The VA examiner who performed an examination of the veteran 
in October 2000 provided a comprehensive overview of the 
veteran's clinical history, the objective findings of 
radiologic, EMG, and nerve conduction studies in February 
1996, the veteran's historical and current complaints of back 
pain, and discussed the veteran's historical and current 
functional limitations at some length.  It was noted that the 
veteran walked from his car to the examination area without 
his walker, which had been left in the car.  The veteran 
reported that he had discontinued use of the wheelchair.  The 
veteran reported that low back pain limited his ability to 
walk to no more than one-half block.  Range of motion 
included flexion to 25 degrees, inability to extend beyond 
zero degrees, left lateral bending to 15 degrees and right 
lateral bending to 20 degrees.  

The veteran's lumbosacral lordosis was straightened.  There 
was no specific spasm of the back muscles.  Posture was 
forward flexed.  Strength was 4/5 in the lower extremities, 
except in the extensor hallucis longus bilaterally.  The 
veteran had difficulty standing on his toes.  Radiologic 
examination disclosed slight dextroscoliosis and minor 
degenerative changes.  The diagnostic impression was back 
strain with myofascial pain of the lumbosacral paraspinal 
muscles and degenerative joint disease of the lumbar spine.

The veteran's lumbar strain has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Diagnostic Code (DC) 
5295 provides that a 20 percent evaluation may be assigned 
for lumbosacral strain when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, 
unilaterally, when standing.  A 40 percent evaluation, the 
maximum schedular evaluation under DC 5295, requires severe 
lumbosacral strain.  In this case, the veteran has already 
been awarded a 40 percent evaluation, the maximum schedular 
evaluation, under DC 5295.  

As the veteran's service-connected low back disability is 
already evaluated as 40 percent disabling, and that is the 
highest schedular evaluation available under Diagnostic Code 
5295, the Board must consider whether the veteran is entitled 
to a higher evaluation under any other applicable d 
diagnostic code or on an extraschedular basis.  The Board 
notes that application of criteria for evaluation based on 
loss of range of motion would not result in an evaluation in 
excess of 40 percent, since the highest schedular evaluation 
available for severe limitation of range of motion of the 
lumbar spine is 40 percent, the veteran's current evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  There is no 
diagnosis of ankylosis or complete immobility of the lumbar 
spine to support an evaluation in excess of 40 percent under 
Diagnostic Code 5286 or 5289.

The Board has also considered whether an evaluation in excess 
of 40 percent may be warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which provides the criteria for 
evaluation of intervertebral disc syndrome (IDS).  Pronounced 
IDS, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  38 
C.F.R. § 4.71, Diagnostic Code 5293 (2000).  Severe IDS, with 
recurring attacks, with intermittent relief, warrants a 40 
percent evaluation.

The reports of the VA examinations and hospitalizations of 
record are devoid of any findings of demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings.  
There is no diagnosis of IDS, and radiologic examinations 
have not noted an abnormality of the intervertebral discs.  
Although the evidence reflects that the veteran has used a 
wheelchair in the past, the medical evidence makes it clear 
that the physicians did not recommend or authorize use of a 
wheelchair as an assistive device, and the veteran does not 
currently use a wheelchair.  Although he does use a walker as 
an assistive device, he is able to walk independently without 
the walker.  The Board concludes that the evidence does not 
support application of Diagnostic Code 5293, as there is no 
medical diagnosis of IDS.  The medical evidence in fact 
establishes that a diagnosis of IDS has, at least at the 
present time, been ruled out. 

With regard to the finding of degenerative joint disease of 
the spine, the Board notes that Diagnostic Code 5295 
contemplates pain and includes arthritis, so that an 
increased evaluation in excess of 40 percent based on the 
evidence of pain and degenerative joint disease is not 
warranted.  See VAOPGCPREC 9-98 (1998); VAOPGCPREC 23-97 
(1997).

An extra-schedular evaluation in excess of 40 percent for 
back pain is not applicable in this case because the veteran 
has been awarded a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  As the effect of all service-connected 
disabilities on the veteran's employability or industrial 
capacity has been considered under 38 C.F.R. § 4.16, the 
veteran is not entitled to consideration of that same 
impairment, impairment of industrial capacity, under 
38 C.F.R. § 3.321(b), as that would constitute pyramiding.  
38 C.F.R. § 4.14.  

There is no other evidence of any disability factor outside 
the schedular criteria for DC 5295.  In particular, the 
reports of the 1998, 1999, and 2000 VA hospitalizations 
establish that the veteran has not required recent 
hospitalization for a back disorder, nor has a back 
disability been medically treated during those 
hospitalizations.  The preponderance of the evidence is 
against an evaluation in excess of 40 percent.  The 
provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant a more favorable result.  The claim for an evaluation 
in excess of 40 percent for service-connected low back strain 
with lumbar myalgia must be denied.



ORDER

The appeal for an evaluation in excess of 40 percent for low 
back strain with lumbar myalgia is denied.


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

